Bullard, J.,

delivered the opinion of the court.
The plaintiff sues in his own name, for the use of the late firm of J. G. Stevenson & Co., composed of himself and P. M'Carty, upon a bill, of exchange, drawn upon the defendant, by him accepted, and protested for non-payment, at its maturity.
The defence set up in the answer, is that, the defendant is not liable, in the manner and form stated in the petition, and that the plaintiff exhibits no right or title to maintain the action.
The bill was drawn by page, payable to the order of Commayer, and by him endorsed in full to John G. Stevenson & Co. We leave out of view the subsequent endorsement to Sprague, cashier, because it is not an endorsement by Stevenson & Co., but by J. G. Stevenson alone.
The view which we have taken of the right of the plaintiff, to maintain the present action, according to the conditions of the partnership, and its subsequent alleged dissolution by mutual consent, renders it unnecessary to *435examine other questions, raised in the argument, and t.he several grounds filed, upon which the appellant seeks to reverse the judgment of non-suit, rendered below.
Whereapartceptoi^of*6 uni nershipfirm, and £ his ownname g°^lie,^¡ecíf alleges is com-an^anot!*but 1S ^«solved by and it appears of ^Ltnershfp there was a silent partner who had not consented to the dissolution:
Held, that the maintained,0tbecause the interest of the silent partner in the dorse^enUothe firm of which he could not be di^consent.*11011*
The moment a ^endorsed "fy ^tiSdpfirmt jh becomes the iomt property of ail the partners.
The articles of partnership are signed by Stevenson, McCarty and Page, and the style of the firm composed of those three partners, is declared to be J. G. Stevenson & Co. They agree upon a division of profits, in different proportions, between the three partners, and the firm was to continue until the 1st of July, 1834, unless sooner dissolved by mutual consent. By the seventh article, it was provided, that Page should have "the privilege of being a silent partner in the firm; he will not be required to direct his attention openly, to the business in New-Orleans, but he will, during his absence from, as well as during his residence in the city, do all in his power to procure business, that may be considered profitable to the film ” Rro XO xne mm, e-c.
Page was, in the opinion of the court, a partner, without , ■»/» i-, - whose consent the fina could not be dissolved, before the time limited by the agreement. The notice of dissolution adduced in evidence, is signed only by the two other ° partners. The interest of Page in the bill of exchange, under the endorsement to J. G. Stevenson & Co., could not be divested without his consent, and accrue, as alleged by the plaintiff, to tne conclusive benefit of Stevenson and M‘Carty, although Page himself, in his individual capacity, was the drawer of the bill. The moment it was endorsed to the firm, it became the joint property of all the partners. The plaintiff does not, therefore, show a right, either in himself, or those for whose use he sues, to recover the , , amount of the acceptance.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.